Citation Nr: 0313296	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma (BCC) of the skin, including as a result of 
exposure to Agent Orange or solar radiation in service.

2.  Entitlement to service connection for squamous cell 
carcinoma (SCC) of the skin, including as a result of 
exposure to Agent Orange or solar radiation in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969, including 11 months and four days in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Fort Harrison Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In April 2001, the Board remanded this matter for further 
action by the RO.  Upon review of the record, the Board finds 
that such development was completed satisfactorily.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2002, the Board initiated further evidentiary 
development.  As will be explained below, the absence of 
initial RO consideration is immaterial.  See Disabled 
American Veterans v. Principi, 2003 U.S. LEXIS 8275 (Fed. 
Cir. May 1, 2003).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  BCC is not shown to be linked to the veteran's active 
military service.

3.  SCC is not shown to be linked to the veteran's active 
military service.




CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  BCC was not incurred in or aggravated by the veteran's 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  SCC was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statements of 
the case, supplemental statement of the case, April 2001 
Board remand, and May 2001 letter 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, by May 2001 letter and April 2002 supplemental 
statement of the case, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and information regarding a 
scheduled VA medical examination.  As the record shows that 
VA has attempted to provide a VA medical examination to which 
the veteran failed to report, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The veteran's DD Form 214 reflects that he served in Vietnam.  

On January 1967 report of medical history, the veteran did 
not mention disabilities or raise complaints regarding the 
skin.  

The September 1967 report of medical history was silent with 
respect to complaints regarding the skin.  

A January 1968 notation in the veteran's service medical 
records reflected a diagnosis of dermatitis on the forearm.  

January 1969 service medical records reflected an infection 
on the neck, left hand, and arm.  That month, a boil on the 
back of the neck was diagnosed.

On August 1969 report of medical history, the veteran 
indicated several complaints, but none concerned the skin.  
On August 1969 separation medical examination report, the 
examiner noted no relevant disabilities or symptomatology.  
Indeed, the only abnormality noted was bilateral refractive 
error.  

In January 1982, the veteran stated that he was exposed to 
herbicides from September 1968 to August 1969 while stationed 
in Vietnam with the 64th Transport Company.  He said that his 
entire body was covered with Agent Orange during that time.  

By May 1982 rating decision, the RO denied service connection 
for residuals of Agent Orange exposure and eczema.  

In February 2000, the veteran filed a claim of service 
connection for a "skin condition due to Agent Orange and sun 
exposure in Vietnam.  

A February 2000 written statement from S.D. Behlmer, M.D., 
indicated that he had removed two skin cancers from the 
veteran and that those skin cancers were "almost entirely" 
related to excessive sun exposure.  Dr. Behlmer also 
indicated that the veteran was exposed to a large amount of 
sun in Vietnam.

In March 2000, the RO asked the veteran to specify the skin 
condition or conditions for which he was claiming service 
connection.  In response, the veteran submitted private 
medical records dated from July 1999 to March 2000 diagnoses 
of BCC and SCC that had been removed.

By April 2000 rating decision, the RO denied service 
connection for BCC and SCC, as well as service connection for 
those disabilities as a result of exposure to Agent Orange.

In July 2002, the Board undertook further evidentiary 
development.  Specifically, the Board attempted to schedule 
the veteran for a dermatologic examination and opinion 
regarding the etiology of his skin malignancies.

A dermatologic examination was scheduled in January 2003.  
The veteran failed to report for the examination.

Law and Regulations 

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected, even though there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  In addition, presumptive service connection is now 
warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 38 
C.F.R. § 3.309(e).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

The veteran did not appear for a scheduled VA medical 
examination.  The Board, therefore, will decide his claims of 
service connection based upon the evidence of record.  
38 C.F.R. § 3.655.

The Board concedes that the veteran was exposed to Agent 
Orange in Vietnam.  38 C.F.R. § 3.307.  However, service 
connection for BCC and SCC cannot be granted presumptively 
based on Agent Orange exposure as those disabilities are not 
subject to presumptive service connection on that basis.  
Id.; 38 C.F.R. § 3.309(e).  In addition, because the 
veteran's skin tumors are not shown, based on the evidence of 
record, to have manifested to a degree of 10 percent or more 
within one year of service, service connection on a generally 
presumptive basis cannot be granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Because there is no basis for presumptive service connection, 
service connection for the veteran's claimed disabilities 
must be shown, based on the evidence of record, to be related 
to service.  38 C.F.R. § 3.303.  Because the evidence does 
not reflect a nexus between BCC and SCC and service, service 
connection for those disabilities is denied.  Id.

The Board notes that the only evidence reflecting a 
connection between the veteran's claimed skin disabilities 
and service is the opinion of Dr. Behlmer reflecting that sun 
exposure in Vietnam contributed to the veteran's dermatologic 
cancers.  Such evidence, in the Board's view, is insufficient 
for service connection to be granted.  Dr. Behlmer's opinion 
is merely conclusory and does not discuss the history of the 
veteran's skin cancers or explain why sun exposure in 
Vietnam, as opposed to previous or subsequent sun exposure, 
was responsible for the veteran's skin cancers.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence, provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
Moreover, the Board attempted to obtain an opinion with 
regard to whether there was a nexus between the veteran's sun 
exposure during service and the development of BCC or SCC but 
the veteran did not report for the scheduled examination.  

The Board notes that generally, the RO would be required to 
consider any new evidence obtained by the Board.  See DAV, 
supra.  Because, however, the veteran did not appear for his 
medical examination scheduled by the Board, there is no 
evidence of record that the RO has not considered.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  The only evidence in his favor 
is unsubstantiated and conclusory, and there is no additional 
supporting evidence.  As the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

